DETAILED ACTION
	This Office Action is in response to an original application filed 05/25/2020.
	Claims 1-13, and 15-20 are pending
	Claim 14 was cancelled by preliminary amendment.
	Claims 16-20 were added by preliminary amendment.
	Claims 1, 13 and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joel et al. (hereinafter Joel, U.S. Patent No. 8,285,808 B1, filed 10/04/2011, issued 10/09/2012) in view of LazyWrite (“LazyWrite Readme.md,” GitHub, 10/08/2012,3 pages).
In regard to independent claim 1, Joel teaches:
A page loading method, applied in an intermediate server (at least Abstract [Wingdings font/0xE0] Joel teaches a method for improving loading of web resources that utilizes a proxy server (e.g. intermediate server) that intercepts requests for web content such as web pages), comprising:
Note: a “load list” appears to be the requested web page, where the requested web page includes at least two JavaScript code or <script> portions? (see [0031]; Fig. 1 in Spec).

when a load request for a page is received from a user terminal, obtaining a load list corresponding to the page based on the load request, wherein the load list includes a plurality of asynchronous load items (at least col. 12, line 31 through col. 14, line 5; Figures 2A-B, 3 [Wingdings font/0xE0] Joel teaches a proxy server 120 receiving an HTML document (e.g., load list) from an origin server 130A (see col. 12, lines 47-57, step 310 of Fig. 3) in response to a user interfacing with a client network application 115 (e.g. a web browser, see at least col. 4, lines 4-load list) includes client-side script objects (see at least col. 13, lines 4-52) (e.g. asynchronous load items)).
adding a scheduling script in the load list (at least col. 5, line 64 through col. 6, line 18; col. 6, lines 45-60; col. 10, line 20 through col. 14, line 5; Figures 2A-B, 3 [Wingdings font/0xE0] Joel teaches that the proxy server 120 inserts (e.g. adds) a reference to a loader client-side script (e.g. JavaScript) (hereinafter referred to as a “loader”) (e.g. scheduling script) into the HTML document (see Fig. 3, step 320)), wherein the scheduling script is configured for:
after the page has completed loading, executing the plurality of asynchronous load items (at least col. 10, line 20 through col. 14, line 5; Figures 2A-B, 3 [Wingdings font/0xE0] Joel teaches a “loader” (e.g. scheduling script) The client network application 115 (e.g. web browser) begins loading the web page as the portions of the HTML document are received. The “loader” (e.g. scheduling script) causes object(s) referenced in the HTML document to be deferred from loading until the other parts of the HTML are loaded (see col. 13, line 58 through col. 14, line 5; Fig. 3)
Joel fails to explicitly teach:
when one asynchronous load item of the plurality of asynchronous load items includes a document write-in function, rewriting a function name of the document write-in function, ….
Joel’s proxy server 120 scans <script> tags (e.g. for finding client-side script objects) within the HTML document (e.g. load list) and modifies (e.g. rewrites) the script objects in such a way to delay them from being executed by the client network application (e.g. web browser) by, for example, changing (e.g. rewrite) the type attribute of the script objects from its standard form (e.g. “text/javascript”) to a non-standard form (e.g. “text/djs”), or by changing (e.g. rewrite) the “src” attribute of the script object and/or makes other modifications (e.g. rewrites) in order to prevent the client network application (e.g. web browser) from loading/executing that particular script (see at least col. 5, line 50 through col. 6, line 60).
However, Joel does not explicitly teach scanning scripts for the existence of document write-ln function calls.
However, LazyWrite teaches:
when one asynchronous load item of the plurality of asynchronous load items includes a document write-in function, rewriting a function name of the document write-in function… (at least pp. 1-3 [Wingdings font/0xE0] LazyWrite is a JavaScript that defers or postpones content rendering when a script is detected that includes a document.write function. It does this by replacing (e.g. rewriting, replacing) the document.write with LazyWrite. When all other content is rendered, the original document.write function is restored so that it may execute and render).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of LazyWrite with those of Joel as both inventions are related to LazyWrite to that of Joel provides Joel with an alternative method of deferring execution of web page content by temporarily replacing (e.g. rewriting) certain JavaScript components, thereby keeping them from executing while other web page components render.
Joel further teaches:
… and writing parameter values of the document write-in function into a preset cache (at least col. 10, line 20 through col. 14, line 5; Figures 2A-B, 3 [Wingdings font/0xE0] Joel generally teaches that web pages and their contents (either embedded or referenced as being stored elsewhere) are stored in caches (e.g. at the web browser, at the proxy server, etc.))
Joel fails to explicitly teach:
after the one asynchronous load item has completed executing, reading out data in the cache, and simulating native behavior of the document write-in function.
However, LazyWrite teaches:
after the one asynchronous load item has completed executing, reading out data in the cache, and simulating native behavior of the document write-in function (at least pp. 1-3 [Wingdings font/0xE0] LazyWrite is a JavaScript that defers or postpones content rendering when a script is detected that includes a document.write function. It does this by replacing (e.g. rewriting, replacing) the document.write with document.write function is restored so that it may execute and render).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of LazyWrite with those of Joel as both inventions are related to methods of improving the loading/rendering performance of a web page. Adding the teaching of LazyWrite to that of Joel provides Joel with an alternative method of deferring execution of web page content by temporarily replacing (e.g. rewriting) certain JavaScript components, thereby keeping them from executing while other web page components render.
Joel further teaches:
feeding back the load list with the added scheduling script to the user terminal for the user terminal to request each load item in the load list to perform a page loading (at least col. 10, line 20 through col. 14, line 5; Figures 2A-B, 3 [Wingdings font/0xE0] Joel teaches that the proxy server 120 receives an HTML document (e.g. load list) from the origin server 130A (see Fig. 3, operation 310). The HTML document is then read into a buffer (or at least a portion thereof). If the proxy server 120 determines, at step 315 of Fig. 3, that page acceleration is turned “ON”, then that portion of the HTML document read into the buffer is processed for <script> tags or otherwise includes client-side scripts. These instances of scripts are modified such that they have deferred execution at client network application 115 (e.g. web browser)).

In regard to dependent claim 2, Joel teaches:
reading out the data in the cache comprises: parsing the data in the cache; and when an item-to-be-loaded is parsed, adding the item-to-be-loaded to a head of a queue-to-be-executed, wherein the queue-to-be-executed is a queue where the plurality of asynchronous load items exist (at least col. 10, line 20 through col. 14, line 5; Figures 2A-B, 3 [Wingdings font/0xE0] Joel generally teaches that web pages and their contents (either embedded or referenced as being stored elsewhere) are stored in caches (e.g. at the web browser, at the proxy server, etc.)).

In regard to dependent claim 3, Joel teaches:
before parsing the data in the cache, the method further comprises: constructing a document tree by using the data in the cache, wherein parsing the data in the cache comprises parsing the document tree (at least col. 16, lines 15-26; col. 16, line 62 through col. 17, line 27; col. 20, lines 33-45;Figures 7, 8A, 11 [Wingdings font/0xE0] Joel teaches construction of a DOM (e.g. document tree)).

In regard to dependent claim 4, Joel teaches:
the item-to-be-loaded is a JS (JavaScript) script (at least col. 10, line 20 through col. 14, line 5; Figures 2A-B, 3 [Wingdings font/0xE0] Joel teaches a “loader” (e.g. scheduling script) The client network application 115 (e.g. web browser) begins loading the web page as the portions of the HTML document are received. The “loader” (e.g. scheduling script) causes object(s) referenced in the HTML document to be deferred from 

In regard to dependent claim 5, Joel fails to explicitly teach:
simulating the native behavior of the document write-in function comprises: writing a text field in the data in the cache into a position corresponding to a position where the one asynchronous load item is located in the load list.
However, LazyWrite teaches:
simulating the native behavior of the document write-in function comprises: writing a text field in the data in the cache into a position corresponding to a position where the one asynchronous load item is located in the load list (at least pp. 1-3 [Wingdings font/0xE0] LazyWrite is a JavaScript that defers or postpones content rendering when a script is detected that includes a document.write function. It does this by replacing (e.g. rewriting, replacing) the document.write with LazyWrite. When all other content is rendered, the original document.write function is restored so that it may execute and render).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of LazyWrite with those of Joel as both inventions are related to methods of improving the loading/rendering performance of a web page. Adding the teaching of LazyWrite to that of Joel provides Joel with an alternative method of deferring execution of web page content by temporarily replacing (e.g. rewriting) certain JavaScript components, thereby keeping them from executing while other web page components render.

In regard to dependent claim 6, Joel teaches:
writing the text field in the data in the cache into the position corresponding to the position where the one asynchronous load item is located in the load list comprises: when the one asynchronous load item is in a head position of the load list, writing the text field in the data in the cache into a first row in a body part of the load list; and when the one asynchronous load item is not in the head position of the load list, writing the text field in the data in the cache into the position where the one asynchronous load item is located (at least col. 10, line 20 through col. 14, line 5; Figures 2A-B, 3 [Wingdings font/0xE0] Joel teaches that the proxy server 120 receives an HTML document (e.g. load list) from the origin server 130A (see Fig. 3, operation 310). The HTML document is then read into a buffer (or at least a portion thereof). If the proxy server 120 determines, at step 315 of Fig. 3, that page acceleration is turned “ON”, then that portion of the HTML document read into the buffer is processed for <script> tags or otherwise includes client-side scripts. These instances of scripts are modified such that they have deferred execution at the client. Eventually, the portion of the HTML document in the buffer is flushed (e.g. sent) to the client network application 115 (e.g. web browser). Further, Joel teaches that the loader begins the process of requesting the object(s) references in the HTML document in the order in which they appear on the web page).








In regard to dependent claim 7, Joel fails to explicitly teach:
rewriting the function name of the document write-in function by using a preset character string.
However, LazyWrite teaches:
rewriting the function name of the document write-in function comprises: rewriting the function name of the document write-in function by using a preset character string (at least pp. 1-3 [Wingdings font/0xE0] LazyWrite is a JavaScript that defers or postpones content rendering when a script is detected that includes a document.write function. It does this by replacing (e.g. rewriting, replacing) the document.write with LazyWrite. When all other content is rendered, the original document.write function is restored so that it may execute and render).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of LazyWrite with those of Joel as both inventions are related to methods of improving the loading/rendering performance of a web page. Adding the teaching of LazyWrite to that of Joel provides Joel with an alternative method of deferring execution of web page content by temporarily replacing (e.g. rewriting) certain JavaScript components, thereby keeping them from executing while other web page components render.










In regard to dependent claim 8, Joel fails to explicitly teach:
the document write-in function is one of a document.write function and a document.writeln function.
However, LazyWrite teaches:
the document write-in function is one of a document.write function and a document.writeln function (at least pp. 1-3 [Wingdings font/0xE0] LazyWrite is a JavaScript that defers or postpones content rendering when a script is detected that includes a document.write function. It does this by replacing (e.g. rewriting, replacing) the document.write with LazyWrite. When all other content is rendered, the original document.write function is restored so that it may execute and render).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of LazyWrite with those of Joel as both inventions are related to methods of improving the loading/rendering performance of a web page. Adding the teaching of LazyWrite to that of Joel provides Joel with an alternative method of deferring execution of web page content by temporarily replacing (e.g. rewriting) certain JavaScript components, thereby keeping them from executing while other web page components render.

In regard to dependent claim 9, Joel teaches:
the scheduling script is configured for: after the page has completed loading, simulating a page loading process, and executing the asynchronous load item in the simulated page loading process (at least col. 10, line 20 through col. 14, line 5; Figures 2A-B, 3 [Wingdings font/0xE0] Joel teaches that the proxy server 120 receives an HTML document (e.g. load list) from the origin server 130A (see Fig. 3, operation 310). The proxy server 120 determines, at step 315 of Fig. 3, that page acceleration is turned “ON”, then that portion of the HTML document read into the buffer is processed for <script> tags or otherwise includes client-side scripts. These instances of scripts are modified such that they have deferred execution at the client. Eventually, the portion of the HTML document in the buffer is flushed (e.g. sent) to the client network application 115 (e.g. web browser). Further, Joel teaches that the loader (e.g. scheduling script) begins the process of requesting the object(s) references in the HTML document in the order in which they appear on the web page).

In regard to dependent claim 10, Joel teaches:
the scheduling script is configured for: registering and triggering a predeterminable event to simulate the page loading process by rewriting a document state of the load list (at least col. 6, lines 5-18; col. 7, lines 13-26; col. 14, lines 6-21; Figures 1, 4 [Wingdings font/0xE0] Joel describes a web page being in an “onready” state indicating to the web browser that the page has finished loading).

In regard to dependent claim 11, Joel teaches:
before adding the scheduling script in the load list, the method further comprises: determining whether an optimization service is used, and when the determination is yes, performing the step for adding the scheduling script in the load list (at least col. 12, line 64 through col. 13, line 3; Figure 3 [Wingdings font/0xE0] Joel teaches, in step 315 of Fig. 3 a test as to whether page acceleration is turned “on” or “off”. If turned “on”, then a script loader is inserted into the requested web page (see steps 320…). Otherwise, 325)).

In regard to dependent claim 12, Joel teaches:
determining whether the optimization service is used based on a request address in the load request of the page (at least col. 12, line 64 through col. 13, line 3; Figure 3 [Wingdings font/0xE0] Joel teaches, in step 315 of Fig. 3 a test as to whether page acceleration is turned “on” or “off”. If turned “on”, then a script loader is inserted into the requested web page (see steps 320…). Otherwise, the web page is sent to the client and loaded/rendered to the user (see Fig. 3, step 325)).

In regard to claims 13, 16, 17, 18, 19, and 20, merely recites an intermediate server (system) for executing the page loading method of claims 1, 2, 3, 5, 6 and 7, respectively. Thus, Joel in view of LazyWrite teaches every limitation of claims 13, 16, 17, 18, 19 and 20, and provides proper motivation, as indicated in the rejections of claims 1, 2, 3, 5, 6 and 7.

In regard to claim 15, claim 15 merely recites a non-transitory computer-readable storage medium, storing a computer program, when the computer program is executed by one or more processors, for claim 1. Thus, Joel in view of LazyWrite teaches every limitation of claim 15, and provides proper motivation, as indicated in the rejections of claim 1.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James H. Blackwell/
11/04/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177